Citation Nr: 1716418	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO. 10-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for right knee patellar tendonitis and degenerative joint disease (a right knee disability). 

2. Entitlement to an increased disability rating in excess of 10 percent for left knee patellar tendonitis and degenerative joint disease (a left knee disability).

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In July 2013, the Board, in pertinent part, denied reopening of a claim of service connection for hypertension. The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Joint Motion for Partial Remand, the Court vacated that portion of the July 2013 Board decision that denied reopening of a claim of service connection for hypertension, and remanded the case to the Board for adjudication consistent with the Court's order. 

In December 2014 and July 2016, the Board remanded the appeal to the RO for additional development. With respect to the increased rating claims, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). However, the application to reopen a claim of service connection for hypertension has not been properly returned to the Board, and another remand is required. 

In a March 2016 statement, the Veteran revoked Disabled American Veterans as his representative. To date, the Veteran has not submitted documentation appointing a new representative; therefore, the Veteran is considered to be unrepresented. 

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In March 2016, the Veteran filed a formal claim for a TDIU, but this claim was denied by the RO in a July 2016 rating decision. In its decision, the RO noted that despite the Veteran's claim, he was still gainfully employed. The Veteran did not appeal the denial of the TDIU claim. The Veteran has not re-raised a claim for a TDIU and December 2016 VA mental health treatment records reflect that the Veteran was, at that time, still gainfully employed and was seeking an accommodation based on his mental health symptoms. The Board notes also that effective March 10, 2016, the Veteran has been in receipt of a total combined disability rating. Therefore, entitlement to a TDIU has not been reasonably raised by the Veteran or the evidence of record, and it is not considered part of this appeal. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 493-94 (2016). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's bilateral knee disability has been manifested by subjective complaints of pain, difficulty climbing stairs, and decreased sitting and standing tolerance. 

2. The Veteran's right knee disability is manifested by objective findings of, at worst, knee flexion limited to 70 degrees and lacking 10 degrees of knee extension. 

3. The Veteran's left knee disability is manifested by objective findings of, at worst, knee flexion limited to 55 degrees and lacking 10 degrees of knee extension.

3. For the entire rating period on appeal, recurrent subluxation, lateral instability, ankylosis, malunion or non-union of the tibia and fibula, genu recurvatum, or impairment of semilunar cartilage have not been shown. 


CONCLUSIONS OF LAW

1. For the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016). 

2. For the entire rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in March 2010 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, VA medical opinions, and the Veteran's statements, including his testimony at the May 2012 Board hearing. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

Records from the Social Security Administration were requested but were not obtained in connection with the current appeal. In April 2016, VA received notice from the Social Security Administration that medical records obtained in connection with the Veteran's disability application had been destroyed and were, therefore, unavailable. Where records are unavailable "VA ha[s] no duty to seek to obtain that which d[oes] not exist." Porter v. Brown, 5 Vet. App. 233, 237 (1993); see also Counts v. Brown, 6 Vet. App. 473, 477 (1994).

The Veteran was afforded VA examinations in April 2010, February 2011, August 2013, July 2015, and December 2016. In addition, VA medical opinions were obtained in January and February 2014. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinion are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations and opinions are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating knee disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

The increased rating claims were remanded in December 2014 for the sole purpose of obtaining and associating with the claims file the report of a VA orthopedic examination that purported to have occurred in November 2010. The Board noted that the December 2010 Statement of the Case listed a November 2010 VA examination as evidence considered in the context of the increased rating claims; however, the only November 2010 VA examination report was from a psychiatric examination. In the December 2014 Remand, the Board requested that the RO obtain the report from the November 2010 VA examination and label the document "November 2010 VA examination report" in the Veteran's electronic claims file. 

In April 2015, the RO attempted to complete the requested development. In email correspondence, personnel at the Appeals Management Center (now Appeals Management Office) requested that RO personnel perform a search of any temporary physical folder seeking a November 2010 VA orthopedic examination report. RO personnel responded that all of the Veteran's documents had been converted to electronic format and, therefore, should be contained in the electronic claims file. It appears that all VA treatment records, including examination reports, have been associated with the electronic claims file. The only document in the claims file labeled "November 2010 VA examination report" is the November 2010 VA psychiatric examination report. While the December 2010 Statement of the Case listed a VA examination report dated in November 2010 among the evidence considered, it also listed a VA examination report dated in April 2010. In the "Reasons and Bases" section, however, reference is made only to a single undated VA examination, the results of which correspond to the April 2010 VA orthopedic examination. The "Reasons and Bases" section also referenced additional evidence that was listed among the totality of the evidence considered, but noted that this additional evidence was not related to the knee claims, suggesting that the Statement of the Case listed more evidence than was relevant to the increased rating claims. 

Accordingly, in review of the Veteran's entire claims file, and in light of subsequent development, the Board finds that the Veteran did not undergo a VA orthopedic examination in November 2010 and the November 2010 VA examination report referenced in the December 2010 Statement of the Case, while ambiguous, was the VA psychiatric examination report, which is not relevant to this appeal. Therefore, the development requested in the December 2014 Remand was unnecessary as no report from a VA orthopedic examination in November 2010 exists. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Bilateral Knee Disabilities

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. The Veteran initiated the claims for increased disability ratings in January 2010. Therefore, the relevant temporal focus for adjudicating the claims begins in January 2009. See id.

The Board has reviewed all of the evidence in the Veteran's file, in particular the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Regarding orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one condition is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. The Veteran's bilateral knee disabilities are currently rated as 10 percent disabling under Diagnostic Code 5261. See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of knee flexion to 60 degrees; a 10 percent rating will be assigned for limitation of knee flexion to 45 degrees; a 20 percent rating will be assigned for limitation of knee flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of knee flexion to 15 degrees. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of knee extension to five degrees; a 10 percent rating will be assigned for limitation of knee extension to 10 degrees; a 20 percent rating will be assigned for limitation of knee extension to 15 degrees; a 30 percent rating will be assigned for limitation of knee extension to 20 degrees; a 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees. 38 C.F.R. § 4.71a. 

Upon VA examination in April 2010, the Veteran reported constant bilateral knee pain with increased frequency, duration, and intensity of flare-up pain. He also reported intermittent locking, instability, and swelling, and that his symptoms limits his sitting and weight bearing tolerance as well as household chores and activities of daily living. Upon range-of-motion testing, the VA examiner documented 120 degrees of flexion bilaterally, measured actively and passively, and a lack of 10 degrees of extension with pain bilaterally; the VA examiner noted no additional limitation of motion upon repetitive testing. Upon physical examination, the VA examiner noted crepitus, tenderness to palpation, and a positive McMurray's sign, indicative of medial and lateral meniscal derangement; however, the VA examiner found the knees stable to ligament stress testing. The VA examiner diagnosed bilateral medial and lateral meniscal derangement, bilateral grade II moderate chondromalacia, and bilateral patellar tendonitis. 

Upon VA examination in February 2011, the Veteran reported constant bilateral knee pain that is aggravated by prolonged sitting and standing. He also reported symptoms of locking and instability in both knees. The VA examiner reported no flare-ups. Upon range-of-motion testing of the right knee, the VA examiner documented full, pain-free extension and 90 degrees of flexion, with pain beginning at 70 degrees. Upon range-of-motion testing of the left knee, the VA examiner documented full, pain-free extension and 90 degrees of flexion, with pain beginning at 55 degrees. Upon physical examination, the VA examiner noted tenderness to palpation, but no swelling, no crepitus, no laxity, and a negative McMurray's sign. The VA examiner diagnosed bilateral patellar tendonitis and right knee degenerative joint disease. 

A July 2011 VA Telephone Encounter Note reflects that the Veteran reported that he experienced buckling in his right knee, and was requesting an appropriate brace for independent ambulation. 

During the May 2012 Board hearing, the Veteran testified that he experienced bilateral knee pain, locking, swelling, and buckling. He indicated that his pain increased with prolonged positioning and walking, stair negotiation, and lifting. The Veteran reported that his knees "give out" occasionally causing him to fall forward, approximately once every couple of months. 

A May 2012 VA treatment record reflects that the Veteran reported chronic bilateral knee pain following an in-service patellar dislocation. He reported constant knee pain that increases with stair climbing. Upon examination, the VA clinician noted moderate guarding, pain with flexion and extension of both knees, and tenderness to palpation along the medial joint line of both knees. The VA clinician found no joint effusion or crepitus, and indicated that that while testing was difficult due to guarding, the Veteran's knees appeared ligamentously intact. 

A June 2012 VA physical therapy consultation report reflects that the Veteran reported bilateral knee pain with occasional catching and locking and a sensation that his knees will buckle or give way. The Veteran reported a history of dislocating his right patella several years prior. The VA clinician noted a positive patellofemoral grind test, but noted negative stress testing of the knee ligaments and menisci. The VA clinician noted tenderness to palpation with right patellar compression and bilateral patellar laxity. The VA clinician indicated that the Veteran would benefit from a rehabilitation program "to reduce knee instability." 

Upon VA examination in August 2013, the Veteran reported bilateral knee pain that increases with prolonged positioning and stair negotiation. The Veteran reported that "he cannot bend his knee at all during flare ups," but could not specifically quantify the decreased range of motion in degrees. The Veteran reported regular use of bilateral knee braces. Upon range-of-motion testing of the right knee, the VA examiner documented 90 degrees of pain-free flexion and full, pain-free extension. Upon range-of-motion testing of the left knee, the VA examiner documented 100 degrees of pain-free flexion and full, pain-free extension. The VA examiner documented no additional limitation of motion upon repetitive testing. Upon physical examination, the VA examiner noted tenderness to palpation, but normal strength and normal joint stability. The VA examiner specifically denied the presence of patellar subluxation or dislocation, meniscal pathology, or other additional conditions including degenerative arthritis. 

An October 2013 VA treatment record reflects that the Veteran sought replacement bilateral neoprene knee stabilizing braces. The Veteran reported that he had lost the original braces that he was given. The VA clinician noted that the Veteran has a history of chondromalacia patella. 

In a January 2014 addendum medical opinion, the VA examiner opined that it is less likely than not that the Veteran's knee range of motion is additionally limited by pain, weakness, fatigability, or incoordination during flare-ups or with repetitive movement. In support of this opinion, the VA examiner noted that there was no additional decrease of range of motion with repetitive use during the August 2013 VA examination; therefore, "no objective evidence for such reduction can be demonstrated." Regarding function, the VA examiner opined that the Veteran's knee pain and flare-ups would prevent him from performing a physically strenuous job, but would not prevent him from performing light physical or sedentary labor. 

In February 2014, a second VA examiner provided a supplemental medical opinion without review of the Veteran's entire claims file, but with review of the last VA examination report and VA treatment records. At that time, the VA examiner noted documentation of tenderness to palpation with right patellar compression and bilateral patellar laxity without crepitus or effusion. The VA examiner also noted no documentation of injury to the semilunar cartilage, tibia, or fibula, and specifically referenced the June 2012 VA physical therapy consultation report that indicated negative stress testing to the knee ligaments and menisci. Regarding function, the VA examiner indicated that the Veteran's knee pain with occasional catching and locking results in limiting sitting and standing tolerance and difficulty climbing stairs. The VA examiner indicated that the Veteran was still employable, but would be unable to perform a job that involved stair climbing or prolonged periods of sitting without periodic breaks. 

An April 2014 VA treatment record reflects that the Veteran reported falling on his right knee three days prior resulting in pain and buckling of his knee. 

In a May 2014 statement, the Veteran indicated that he experiences daily knee pain, occasional locking in both knees, and knee swelling often. He reported that his symptoms result in decreased sitting and standing tolerance, an inability to climb stairs, and increased work absenteeism including arriving late or leaving early on numerous occasions. 

A June 2014 VA Telephone Encounter Note reflects that the Veteran requested replacement knee braces. 

An April 2015 VA treatment record reflects that the Veteran sought examination by an orthopedic specialist due to chronic knee symptoms, including grinding, buckling, and swelling. The VA clinician noted slight patellar crepitance, but found no evidence of effusion, warmth, or laxity. 

Upon VA examination in July 2015, the Veteran reported constant bilateral knee pain that increased with stair negotiation and prolonged sitting and standing. He also reported sensations of locking and giving way, primarily during periods of flare-ups, which the Veteran reported limited his mobility. Upon range-of-motion testing of the right knee, the VA examiner documented 100 degrees of flexion and lacking five degrees of extension; there was no change with repetitive testing. Upon range-of-motion of the left knee, the VA examiner documented 110 degrees of flexion and lacking five degrees of extension; there was no change with repetitive testing. The VA examiner noted pain in both directions in both knees, but indicated that pain did not result or cause functional loss. The VA examiner noted that pain, weakness, fatigability, and/or incoordination significantly limit the Veteran's functional ability with repeated use over time or during a flare-up, but was unable to quantify any additional limitation as the Veteran did not demonstrate a flare-up during the examination. Upon physical examination, the VA examiner noted tenderness to palpation, but normal strength and normal joint stability. The VA examiner specifically denied the presence or a history of recurrent subluxation, lateral instability, or meniscal involvement. The VA examiner noted the presence of degenerative joint disease in the right knee, as documented by a 2008 magnetic resonance imaging (MRI) study, and opined that the left knee may also demonstrate degenerative joint disease. 

In an August 2015 statement, the Veteran indicated that he believed he should be awarded a 30 percent disability rating for degenerative joint disease in both knees. He further indicated that this rating should be awarded in addition to the disability ratings provided for bilateral patellar tendonitis based on limitation of knee extension. 

VA X-ray results dated in September 2015 reflect normal radiographic examinations of both knees. Specifically, the X-ray report reflected "no significant degenerative changes," normal bony and soft tissue alignment, and no effusion in either knee. 

An October 2015 VA orthopedic consultation report reflects that that the Veteran reported chronic knee pain and stiffness that results in difficulty with stair negotiation and limited sitting and standing tolerance. Upon physical examination, the VA clinician documented full bilateral extension and 120 degrees of bilateral flexion. The VA clinician documented mild quadriceps muscle atrophy and crepitus, but denied the presence of joint effusion and tenderness to palpation. The VA clinician noted normal muscle strength, a normal gait pattern, and that the Veteran did not use an assistive device. Upon provocative testing, the VA clinician documented negative testing for ligament integrity, meniscal pathology, and patellar instability. The VA clinician noted the September 2015 X-ray results and provided a diagnosis of bilateral patellofemoral syndrome. 

Upon VA examination in December 2016, the Veteran reported daily bilateral knee pain that increased with prolonged weight bearing; he also reported swelling with prolonged weight bearing. Upon range-of-motion testing of both knees, the VA examiner documented full, pain-free extension and 90 degrees of flexion with pain; there was no change in range of motion with repetitive testing. The VA examiner noted pain upon weight bearing and tenderness to palpation of the patellar tendon, but indicated that pain itself did not cause or result in functional loss. The VA examiner noted that pain, weakness, fatigability, and/or incoordination significantly limit the Veteran's functional ability with repeated use over time or during a flare-up, but was unable to quantify any additional limitation as the Veteran did not demonstrate a flare-up during the examination. Upon physical examination, the VA examiner noted normal strength and normal joint stability. The VA examiner specifically denied the presence or a history of recurrent subluxation, lateral instability, or meniscal involvement. The VA examiner indicated the presence of degenerative arthritis in both knees as demonstrated by contemporaneous X-ray results demonstrating "progression in the bilateral knee osteoarthritis[,] substantiating increased symptoms and disability." 

The recent holding of Correia v. McDonald, 28 Vet. App. 158 (2016) states that in order for a VA joint examination to be adequate it must test the joints for pain on both active and passive motion, in weight-bearing and non-weight-bearing conditions, and, if possible, with the range of the opposite undamaged joint. Correia, 28 Vet. App. 169-170; see also 38 C.F.R. § 4.59. As both of the Veteran's knee joints are involved, however, there is no "opposite undamaged joint" for which comparative range-of-motion testing could be performed. 

The December 2016 VA examination report contains information about weight-bearing and non-weight-bearing conditions, but it is unclear if the knee joints were assessed in both active and passive range of motion. Therefore, the examination report, by itself, does not comply with the holding of Correia; however, a new examination is not needed. First, the April 2010 VA examiner specifically indicated that range-of-motion testing was performed both actively and passively. The April 2010 VA examiner documented no change in motion or symptoms in both testing conditions. Second, the December 2016 VA examiner documented pain during flexion range-of-motion testing, but not during extension testing. However, in consideration of all the evidence and resolving all reasonable doubt in favor of the Veteran, the Veteran experiences pain with bilateral knee extension. Therefore, an assessment of pain during passive motion would not provide any additional information regarding the severity of the Veteran's functional capacity, as this information has already been fully considered by the Board.

The preponderance of the evidence is against a finding of entitlement to increased disability ratings in excess of 10 percent for both knee disabilities. Regarding limitation of motion, the preponderance of the evidence demonstrates that both knee disabilities have been manifested by a limitation of extension motion of, at worst, 10 degrees. Diagnostic Code 5261 provides a 10 percent disability rating when knee extension is limited to 10 degrees; the next higher 20 percent disability rating is provided when knee extension is limited to 15 degrees. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca; specifically considering any additional limitation of motion due to pain or other orthopedic factors. Even with consideration of the additional loss of motion due to pain, the Veteran demonstrated a limitation of motion to, at worst, 10 degrees of bilateral knee extension during the April 2010 VA examination. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. The extension limitation of motion due to pain for both knees warrants a 10 percent disability rating under Diagnostic Code 5261. See 38 C.F.R. § 4.71a.

The Veteran has reported bilateral knee pain that results in decreased standing and walking tolerance and difficulty climbing stairs. These complaints are consistently reflected throughout the appeal period. The currently-assigned 10 percent disability ratings are consistent with such symptoms. See 38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. 

Throughout the appeal period, the Veteran reported recurrent flare-ups. The Veteran has reported that at times during these flare-ups, his knees will lock up and his mobility will be severely limited. See e.g., August 2013 VA Examination Report ("states he cannot bend his knees at all during flare ups."). While the Veteran has been afforded five VA examinations and has received treatment for his knee disabilities throughout the eight-year appeal period, none of the clinical evidence reflects examination of the Veteran's knees during a flare-up. Multiple VA examiners have indicated an inability to quantify such additional loss of motion during a flare-up, and the Veteran has not described such additional loss of motion in quantifiable terms. 

Despite the Veteran's statements that his motion is severely limited during a flare-up, the preponderance of the evidence indicates that the flare-ups experienced by the Veteran are temporary in nature and do not represent a significant deviation in his overall functional capacity as depicted by the clinical evidence found the VA examination reports and treatment records. The majority of the clinical evidence demonstrates full bilateral knee extension and at least 90 degrees of bilateral knee flexion. While the Veteran reports experiencing flare-ups, the range of motion documented by VA examiners and clinicians across the appeal period reflects no lasting effects of the reported flare-ups. 

Additionally, while the Veteran has reported increased work absenteeism when a flare-up occurs, he has maintained gainful employment throughout the appeal period, suggesting no significant change in his earning capacity as a result of his flare-ups. Accordingly, the Board finds the Veteran's statements that his mobility is severely limited during a flare-up less probative that the clinical evidence of record in finding entitlement to higher disability ratings are not warranted. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his knee disabilities. See Schafrath, 1 Vet App. at 595. 

The Board has considered entitlement to a higher disability rating under Diagnostic Code 5003, which contemplates degenerative arthritis. While X-ray diagnostic evidence has been inconsistent throughout the appeal period, the December 2016 VA examiner documented bilateral osteoarthritis (degenerative arthritis) upon contemporaneous X-ray testing. Under Diagnostic Code 5003, a 20 percent disability rating is provided, in the absence of limitation of motion, for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. However, as the Veteran's knee disabilities each warrant a 10 percent disability rating on the basis of a limitation in extension motion, Diagnostic Code 5003 is not for application.

Separate ratings may be awarded for a compensable limitation of flexion and a compensable limitation of extension of the same joint. See VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004). However, the preponderance of the evidence demonstrates that a separate disability rating based on a limitation of flexion motion is not warranted. Diagnostic Code 5260 provides a compensable disability rating for knee flexion limited to 45 degrees or less. See 38 C.F.R. 
§ 4.71a. Even with consideration of the additional loss of motion due to pain, the Veteran demonstrated a limitation of motion of, at worst, 70 degrees of right knee flexion and, at worst, 55 degrees of left knee flexion during the February 2011 VA examination. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. Therefore, a separate compensable rating for a limitation of flexion is not warranted. 

Despite a non-compensable limitation of flexion motion, the lay and medical evidence establishes that the Veteran experiences pain with bilateral knee flexion movements, particularly climbing stairs and prolonged sitting. In the absence of a compensable limitation of motion, a 10 percent disability rating may be warranted on the basis of painful motion under 38 C.F.R. § 4.59. However, separate 10 percent disability ratings for each direction of movement on the basis of painful movement are not warranted. The Rating Schedule provides that painful joints are entitled "at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59 (emphasis added); see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (where the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). The Veteran's knee disabilities are rated as 10 percent disabling, which is the minimum compensable rating for the joint. These ratings, as discussed above, are provided on the basis of limited mobility, pain, and decreased functional capacity. As the Veteran's pain has not resulted in a compensable loss of knee flexion motion, and his symptoms of knee pain are contemplated by the 10 percent disability ratings already assigned, a separate compensable rating under 38 C.F.R. § 4.59 on the basis of painful knee flexion motion is not warranted. See 38 C.F.R. §§ 4.14, 4.59, 4.71a. 

The Board has also considered application of Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability, and Diagnostic Codes 5258 and 5259, which contemplate involvement of the semilunar cartilage (menisci). Regarding instability, the Veteran, in several statements, has described episodes of buckling, falling, and giving way. In addition, the June 2012 VA physical therapist described patellar laxity and knee instability. In contrast, none of the VA examiners have documented laxity, instability, or recurrent subluxation. In addition, other VA clinicians have also denied the presence of laxity and instability. Therefore, the preponderance of the evidence is against a finding of entitlement to a separate disability rating under Diagnostic Code 5257. 

Regarding meniscal involvement, the April 2010 VA examiner found evidence of meniscal pathology and diagnosed bilateral medial and lateral meniscal derangement. In contrast, none of the other VA examiners or the Veteran's treating clinicians have found evidence of meniscal involvement. Several examiners and clinicians have specifically denied the presence of meniscal involvement following provocative testing. The July 2015 VA examiner specifically referenced a 2008 MRI report that documented degenerative joint disease, but made no reference to any positive findings regarding the menisci. Therefore, the preponderance of the evidence is against a finding of entitlement to a separate or alternative disability rating under Diagnostic Codes 5258 or 5259. 

Finally, the evidence does not reveal ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria under Diagnostic Codes 5256, 5262, and 5263 do not apply. 38 C.F.R. § 4.71a.

The Veteran is competent to report observable symptoms, such as pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed and specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the knee disabilities. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

The evidence establishes that the Veteran sporadically uses braces in support of his knee disabilities, particularly to normalize his gait pattern. The use of an assistive device is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including knee disabilities. However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a brace is used to support a part of the body that may be painful, atrophied, or deformed. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the Veteran's use of an assistive device as it relates to the symptomatology and functional independence associated with his knee disabilities in the determination that disability ratings in excess of 10 percent are not warranted.

The preponderance of the evidence weighs against entitlement to increased disability ratings in excess of 10 percent for the bilateral knee disabilities. As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an increased disability rating in excess of 10 percent for a right knee disability is denied. 

Entitlement to an increased disability rating in excess of 10 percent for a left knee disability is denied. 


REMAND

In July 2016, the Veteran's application to reopen a claim of service connection for hypertension was remanded for development regarding whether the Veteran has the requisite medical expertise to provide a nexus opinion between his service-connected depression and his claimed hypertension. The Veteran served as an optometry technician both during and after his military service. However, it is unclear whether the training the Veteran received is sufficient to establish that he is competent to provide such a medical opinion. Accordingly, the Board requested development regarding the extent of the Veteran's medical training and experience. 

It does not appear, however, that a request for this additional information has been made as the requested information is not contained in the claims file and there is no formal finding of unavailability. Service personnel records were obtained, which included a July 1998 Service School Academic Evaluation Report documenting that the Veteran completed a 10-week Medical Specialist Course and that he demonstrated "the ability to perform emergency medical skills in the classroom." This document, however, does not provide a detailed description of the medical training received by the Veteran. Accordingly, another remand is required to attempt to obtain the previously-requested information. 

Accordingly, the case is REMANDED for the following actions:

1. Request from the Department of the Army, or the appropriate entity, detailed descriptions of medical training received by the Veteran, to include, but not limited to, descriptions of the following courses completed by the Veteran:

a. A January 1992 Eye Specialist Course lasting 12 weeks.

b. A July 1998 Medical Specialist Course lasting 10 weeks.

c. A January 2002 Emergency Medical Technician Course lasting three weeks.

In addition, request from the Department of the Army, or the appropriate entity, detailed descriptions of the Veteran's duties and responsibilities as an optometry technician.

If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

In addition, request that the Veteran provide any information in his possession that addresses his medical expertise and/or training. Such information may include, but is not limited to, the information that the Board is requesting from the Department of the Army or appropriate repository, descriptions of any post-service training courses attended, or a description of educational or training requirements related to his post-service occupational duties. 

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


